       Case 3:19-cv-01762-RAM Document 25 Filed 11/15/19 Page 1 of 5



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 DR. LUIS S ARANA SANTIAGO

        Plaintiff,

              v.
                                           CIVIL NO. 19-1762(RAM)
 UNIVERSIDAD DE PUERTO RICO EN
 UTUADO   and  DR.   LUIS   TAPIA
 MALDONADO,   in   his    oficial
 capacity

        Defendants.


                            OPINION & ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

                                I. BACKGROUND

      Currently pending before the Court is the Motion Asking

Recusal of Presiding Judge Raul M. Arias filed by Dr. Luis S.

Arana-Santiago (“Dr. Arana” or “Plaintiff”) on November 12, 2019.

(Docket No. 23). In this Motion, Plaintiff seeks the recusal of

the   undersigned    pursuant    to   28   U.S.C.A.    §   455   for   having

represented    the    co-defendant    University      of   Puerto   Rico   in

litigation unrelated to the case at bar. (Docket No. 30 ¶ 8).

      For the reasons set out below, the Court finds that there is

no ground for recusal and hereby DENIES Plaintiff’s Motion Asking

Recusal at Docket No. 23.

                     II. APPLICABLE LAW AND ANALYSIS

      By law, judges are obligated to disqualify themselves from
        Case 3:19-cv-01762-RAM Document 25 Filed 11/15/19 Page 2 of 5
Civil No. 19-1762(RAM)                                                      2


any proceeding in which their “impartiality might reasonably be

questioned.” 28 U.S.C.A. § 455(a). This District has held that the

standard for recusal codified in § 455(a) “does not depend on a

showing of actual bias, but instead requires that there be no

reasonable question, in any informed person’s mind, as to the

impartiality of the judge.” United States v. Vazquez-Botet, 453 F.

Supp. 2d 362, 371 (D.P.R. 2006) (internal quotations omitted).

       This is not a lax standard. “A judge should be disqualified

only if it appears that he or she harbors an aversion, hostility

or disposition of a kind that a fair-minded person could not set

aside when judging the dispute.” Liteky v. United States, 510 U.S.

540, 557–58 (1994) (emphasis added). Moreover, “judges are not to

recuse themselves lightly under § 455(a),” in part because “the

unnecessary transfer of a case from one judge to another is

inherently inefficient and delays the administration of justice.”

United States v. Snyder, 235 F.3d 42, 45 (1st Cir. 2000) (emphasis

added).

       There is no specific statute containing a blanket provision

requiring federal judges to recuse themselves from hearing cases

involving former clients. See In re Syntax-Brillian Corp., 400

B.R.   21,   26   (Bankr.   D.   Del.   2009).   Therefore,    “the     prior

representation of a party by a judge or his firm with regard to a

matter unrelated to litigation before him does not automatically

require recusal.” Nat'l Auto Brokers Corp. v. Gen. Motors Corp.,
        Case 3:19-cv-01762-RAM Document 25 Filed 11/15/19 Page 3 of 5
Civil No. 19-1762(RAM)                                                                   3


572 F.2d 953, 958 (2d Cir. 1978) (collecting cases).

      On the contrary, “it is widely accepted that judges will often

be asked to hear cases involving former clients, and that such an

arrangement is not problematic unless the prior representation is

related to the matter pending before the judge.” In re Syntax-

Brillian     Corp.,      400    B.R.     at    26    (emphasis     added).    See     also

Chitimacha Tribe of Louisiana v. Harry L. Laws Co., Inc., 690 F.2d

1157,    1166     (5th      Cir.1982)         (holding    that     a     judge’s     prior

representation of a company “does not forever prevent him from

sitting in a case in which [said company] is a party”).

      Even    when     the      matter      is      unrelated,    when     tasked    with

determining whether recusal is proper in cases involving a judge’s

former client, courts have considered factors such as “the length

of   time    since    the      earlier      representation       ended;    the     nature,

duration,     and     intensity        of     the    earlier     representation;       the

presence     or   absence       of   ongoing        personal   relationships;        etc.”

Citizens For a Better Env't v. Coleman Cable Sys., Inc., 1998 WL

164816, at *1 (N.D. Ill. 1998) (quotations omitted). See also

United States v. Lawson, 2007 WL 62854, at *2 (M.D. Ala. 2007).

Accordingly, the Seventh Circuit has held that a “one year’s gap

between the rendition of advice to a client and judicial service

in a case involving that entity is sufficient, provided the cases

are sufficiently distinct.”                 Ball Memorial Hosp., Inc. v. Mutual

Hosp. Ins., Inc., 788 F.2d 1223, 1224 (7th Cir. 1986).
       Case 3:19-cv-01762-RAM Document 25 Filed 11/15/19 Page 4 of 5
Civil No. 19-1762(RAM)                                                        4


     The undersigned represented the University of Puerto Rico

from approximately May 2010 through April 2014. Therefore, the

representation ceased five (5) years ago. Said representation was

limited to matters arising from student unrest. The undersigned

did not litigate or provide legal counsel as to any labor or

employment matters, much less any matter related to Plaintiff’s

specific     employment.     Furthermore,     the    University’s      senior

officials,    including    the    President    and   the   Utuado    campus’

chancellor, have changed, more than once, since the undersigned’s

representation of the University concluded.1 Thus, the undersigned

does not have a professional or personal relationship with the

University’s administrators.

     The matters litigated by the undersigned while representing

the University of Puerto Rico are wholly unrelated to Dr. Arana’s

claims currently pending before the Court. Therefore, automatic

recusal is inapplicable. This, in addition with the fact that the

representation concluded at least five (5) years ago, leads the

Court to conclude that recusal is unnecessary.

                              III. CONCLUSION

     In light of the above, Plaintiff did not present facts that

demonstrate any circumstance that merits recusal pursuant to 28



1 See http://www.uprutuado.edu/sites/default/files/documents/senado-
academico/certificaciones/2016-17/CERT-NUM-01-2016-17-SA.pdf;
https://www.upr.edu/nombramiento-de-rector-interino-del-recinto-de-utuado/.
(Last visited on November 15, 2019).
      Case 3:19-cv-01762-RAM Document 25 Filed 11/15/19 Page 5 of 5
Civil No. 19-1762(RAM)                                                5


USC § 455(a). The Court hereby DENIES Plaintiff’s Motion Asking

for Recusal of Presiding Judge Raul M. Arias at Docket No. 23.

    IT IS SO ORDERED.

    In San Juan Puerto Rico, this 15th day of November 2019.

          S/ RAÚL M. ARIAS-MARXUACH
          United States District Judge
